Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, encompassed by present claims 2-12 and 17-25, in the reply filed on 11/11/2020 is acknowledged.
Claims 1 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claim Objections
Claim 9 is objected to because of the following informalities: the word “to” prior to “at ambient pressure” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is generally unclear whether “optionally” within claim 3 is only meant to apply to “a second curative that is substantially water-soluble” or if both the presence of second curative and the primer composition being substantially free of any liquid or water-soluble curative containing a primary or secondary amine group are optional.
As claims 2, 4-12, and 17-25 depend from claim 3, they are rejected for the same issue discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5-8, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) as evidenced by Hexion (EPIKURE 6870 Technical Data Sheet) and Momentive (CoatOSil 1770 Technical Data Sheet).
Regarding Claims 3 and 5-8, Watkins teaches waterborne white epoxy primers in Table 10 comprising epoxy resin dispersion in water (EPI-REZ 6520), coalescent solvent in which epoxy resin is at least partially soluble (see for instance propylene glycol phenyl ether; pages 11-12 for relevant discussion of coalescent solvents; note also EPI-REZ 6520 contains propylene glycol methyl ether (Table 1)), epoxy silane (CoatOSil 1770), and curing agent (EPIKURE 6870) (Page 25). Watkins teaches Hexion, EPIKURE 6870 is an aqueous dispersion as opposed to solution. Accordingly, the amine adduct of EPIKURE 6870 is construed as a substantially water-insoluble curing agent. As evidenced by Momentive, CoatOSil 1770 is an epoxy silane. 
 Since water-soluble curative is optional, the primer composition of Watkins meets the optional limitations associated with second curative within claims 3, 5, and 6. Since no other curatives are present, the primer is substantially free of any liquid or water-soluble curatives containing a primary or secondary amine group. 
Regarding Claim 2, Watkins teaches EPI-REZ 6520 is a milky white/opaque dispersion with 52.0-54.5 wt% solids (Table 1), thus indicating EPI-REZ 6520 is a dispersion of solid epoxy particles. 
Regarding Claim 11, Watkins teaches zinc phosphate and zinc aluminum polyphosphate corrosion inhibitors (Table 8).
Regarding Claim 12, Watkins teaches the incorporation of fumed silica (Page 18).
Regarding Claims 17 and 18, Watkins teaches examples where white primer comprises 30.6 / (959.9 + 182.6) = 2.7 wt% of propylene glycol phenyl ether (Table 10).
Claim(s) 2-6, 12, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2015/0096680 A1) as evidenced by Burton (US 2017/0081465 A1).
Regarding Claims 3-6 and 12, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water, fumed silica, epoxy silane, and 2,2-bis-4-(4-aminophenoxy)phenylpropane and toluene-2,4-Zhao and Page 10 of the instant specification) (Table 1). Liquid or water-soluble curatives containing primary/secondary amine groups are not described within the composition of Table 1). Zhao teaches the inclusion of propylene carbonate as solvent (Table 1) which results in smooth and adherent films as opposed to powdery coatings (Table 2). As evidenced by Burton, propylene carbonate is known to be a diluent for epoxies (Abstract; ¶ 21). The position is therefore taken that propylene carbonate functions as “a coalescent solvent in which the epoxy resin is at least partially soluble”. As all limitations concerning second curative are optional, they are met by Zhao’s example. 
Regarding Claim 2, Zhao teaches epoxy resins that are water dispersions of particles (Examples; ¶ 21). 
Regarding Claims 17-19, Zhao teaches 25 g propylene carbonate relative to 100 g of solids whereby the final primer is diluted to 20 wt% solids (Table 1), which is equivalent to 5 wt%.  
Regarding Claims 20 and 21, Zhao teaches 2 g fumed silica relative to 100 g of solids whereby the final primer is diluted to 20 wt% solids (Table 1), which is equivalent to 0.4 wt% of fumed silica relative to total weight of primer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) as evidenced by Hexion (EPIKURE 6870 Technical Data Sheet) and Momentive (CoatOSil 1770 Technical Data Sheet).
Watkins teaches waterborne white epoxy primers in Table 10 comprising epoxy resin dispersion in water (EPI-REZ 6520), coalescent solvent in which epoxy resin is at least partially soluble (see for instance propylene glycol phenyl ether; pages 11-12 for relevant discussion of coalescent solvents; note also EPI-REZ 6520 contains propylene Watkins teaches EPIKURE 6870 is a hydrophobic amine adduct curing agent (Pages 3-4). As evidenced by Hexion, EPIKURE 6870 is an aqueous dispersion as opposed to solution. Accordingly, the amine adduct of EPIKURE 6870 is construed as a substantially water-insoluble curing agent. As evidenced by Momentive, CoatOSil 1770 is an epoxy silane. 
 Since water-soluble curative is optional, the primer composition of Watkins meets the optional limitations associated with second curative within claims 3, 5, and 6. Since no other curatives are present, the primer is substantially free of any liquid or water-soluble curatives containing a primary or secondary amine group.
Regarding Claims 9 and 10, the Examples of Watkins differs from the subject matter claimed in that a further solvent with a flash point of at most 20 degrees Celsius is not used. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have been obvious to one of ordinary skill in the art to further incorporate a cosolvent such as methanol into the compositions of Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius. 
Regarding Claim 19, although the amount of coalescing solvent in Watkins’ example is outside the range claimed, Watkins clearly teaches the presence of cosolvents such as glycol ethers affect a number of characteristics such as coalescence, freeze-thaw stability, leveling/flow, pigment wetting, and foam control (Page 11-13). Thus, the teachings of Watkins clearly convey the content of glycol ether In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover optimal or workable contents of coalescing solvent within the scope of the present claims so as to produce desirable coalescence, freeze-thaw stability, leveling/flow, pigment wetting, and foam control characteristics. 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) in view of Zhao (US 2015/0096680 A1) as evidenced by Hexion (EPIKURE 6870 Technical Data Sheet) and Momentive (CoatOSil 1770 Technical Data Sheet).
The discussion regarding Watkins, Hexion, and Momentive within ¶ 26-29 is incorporated herein by reference.
Regarding Claims 20-22, Watkins teaches fumed silica as a thickening agent (Page 18), but differs from the subject matter claimed in that a preferred content of fumed silica is not described. Zhao is also directed toward water-borne epoxy primer compositions (Abstract; Examples) and notes typically less than 3 wt% or 0.1-2 wt% of inorganic fillers such as fumed silica is used to control viscosity (¶ 38-47). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize less than 3 wt% or 0.1-2 wt% of fumed silica because doing so would provide thickening characteristics to the resulting primers as taught by Zhao
Claims 11 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) as evidenced by Burton (US 2017/0081465 A1).
Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water, fumed silica, epoxy silane, and 2,2-bis-4-(4-aminophenoxy)phenylpropane and toluene-2,4-bis(N,N’-dimethyl urea) curing agents (both water-insoluble; see ¶ 29 of Zhao and Page 10 of the instant specification) (Table 1). Liquid or water-soluble curatives containing primary/secondary amine groups are not described within the composition of Table 1). Zhao teaches the inclusion of propylene carbonate as solvent (Table 1) which results in smooth and adherent films as opposed to powdery coatings (Table 2). As evidenced by Burton, propylene carbonate is known to be a diluent for epoxies (Abstract; ¶ 21). The position is therefore taken that propylene carbonate functions as “a coalescent solvent in which the epoxy resin is at least partially soluble”. As all limitations concerning second curative are optional, they are met by Zhao’s example.
Regarding Claim 11, Zhao’s example differs from the subject matter claimed in that strontium chromate is used. Zhao teaches other inhibitors such as zinc phosphate can be used (see for instance Table 3). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute strontium chromate with zinc phosphate, thereby predictably affording workable primer compositions in accordance with the teachings of Zhao. 
Regarding Claims 17-19, alternatively with respect to claims 17-19, Zhao teaches 1-10 wt% of propylene carbonate (¶ 43), which overlaps the ranges claimed. It Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao. See MPEP 2123.
Regarding Claims 20-22, alternatively with respect to claims 20-22, Zhao teaches 0.1-2 wt% of inorganic fillers such as fumed silica (¶ 43 and 45), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao. See MPEP 2123.
Regarding Claims 23-25, Zhao differs from the subject matter claimed in that a particular mixture of water insoluble and water soluble curatives is not used. However, Zhao teaches one of more curing agents can be used, which include both water soluble and water-insoluble curing agents (¶ 29). Zhao expressly teaches water soluble curing agents without primary-secondary amines (see for instance “dicyandiamide” of ¶ 29). Given that Zhao indicates such curing agents can be used solely or in combination, it would have been obvious to one of ordinary skill in the art to use a combination of a water soluble curing agent such as dicyandiamide with Zhao’s water-insoluble curing agent, thereby predictably affording workable primer compositions in accordance with the teachings of Zhao
Claims 2-12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 2003/0116269 A1) in view of Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019).
Regarding Claims 3-6 and 12, Kohli teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water (XU 3903 and EPI-REZ 3519-W-50), epoxy silane (Z-6040), water-insoluble curative (2,2-bis-[4-(4-aminophenoxy)phenyl]propane), and fumed silica (¶ 126-127, 85). Since water-soluble curative is optional, the primer composition of Kohli meets the optional limitations associated with second curative within claims 3, 5, and 6. Since no other curatives are present, the primer is substantially free of any liquid or water-soluble curatives containing a primary or secondary amine group.
Kohli differs from the subject matter claimed in that coalescent solvent in which the epoxy resin is at least partially soluble is not described. Watkins teaches cosolvents are commonly used in waterborne epoxy coatings to procure various characteristics such as coalescence (Pages 11-12). It would have been obvious to one of ordinary skill in the art to further include the cosolvents of Watkins into the compositions of Kohli because doing so would provide favorable coalescence characteristics as taught by Watkins. 
Regarding Claim 2, Kohli
Regarding Claims 7 and 8, Watkins teaches various cosolvents that are particularly effective as coalescing aides, such as propylene glycol phenyl ether (Page 12). 
Regarding Claims 9 and 10, Kohli differs from the subject matter claimed in that a further solvent having a flash point of at most 20 degrees Celsius is not described. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have been obvious to one of ordinary skill in the art to further incorporate a cosolvent such as methanol into the compositions of Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius.
Regarding Claim 11, Kohli teaches corrosion inhibitors such as zinc phosphate (¶ 104). 
Regarding Claims 17-19, Kohli teaches less than 1-5 wt% of organic solvent such as glycol ethers can be included (¶ 100), which overlaps the ranges claimed. With respect to claim 19, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05. In the present case, the upper limit of “less than 1-5 wt%” and the lower limit of the claimed “from 5 wt% to 10 wt%” do not overlap, but are close enough that one skilled in the art would expect the primer compositions to have the same properties (e.g. a primer composition with 4.999999 wt% versus a primer composition with 5.000000 wt%). Kohli with the expectation that the resulting primer compositions would exhibit the same properties or characteristics as a primer composition at the upper limit of “less than 1-5 wt%” of organic solvent. 
Regarding Claims 20 and 21, Kohli teaches 1.8 pbw of fumed silica per roughly 75.8 pbw solids in Example 3, whereby water is used to provide a 20 wt% solids content (¶ 126), equivalent to roughly 0.5 wt% of fumed silica per weight of primer. 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 2003/0116269 A1) in view of Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019).
The discussion regarding Kohli and Watkins within ¶ 40-47 is incorporated herein by reference.
Regarding Claims 20-22, Kohli differs from the subject matter claimed in that a numerical range associated with fumed silica is not described. Zhao is also directed toward water-borne epoxy primer compositions (Abstract; Examples) and notes typically less than 3 wt% or 0.1-2 wt% of inorganic fillers such as fumed silica is used to control viscosity (¶ 38-47). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize less than 3 wt% or 0.1-2 wt% of fumed silica because doing so would provide thickening characteristics to the resulting primers as taught by Zhao.
Claims 2-12 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019).
Regarding Claims 3-6 and 12, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water, fumed silica, epoxy silane, and 2,2-bis-4-(4-aminophenoxy)phenylpropane and toluene-2,4-bis(N,N’-dimethyl urea) curing agents (both water-insoluble; see ¶ 29 of Zhao and Page 10 of the instant specification) (Table 1). Liquid or water-soluble curatives containing primary/secondary amine groups are not described within the composition of Table 1).
To the extent Zhao differs from the subject matter claimed by the inclusion of a coalescent solvent, Watkins teaches cosolvents are commonly used in waterborne epoxy coatings to procure various characteristics such as coalescence (Pages 11-12). It would have been obvious to one of ordinary skill in the art to further include the cosolvents of Watkins into the compositions of Kohli because doing so would provide favorable coalescence characteristics as taught by Watkins.
Regarding Claim 2, Zhao teaches epoxy resins that are water dispersions of particles (Examples; ¶ 21). 
Regarding Claims 7 and 8, Watkins teaches various cosolvents that are particularly effective as coalescing aides, such as propylene glycol phenyl ether (Page 12). 
Regarding Claims 9 and 10, Zhao differs from the subject matter claimed in that a further solvent having a flash point of at most 20 degrees Celsius is not described. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius.
Regarding Claim 11, Zhao’s example differs from the subject matter claimed in that strontium chromate is used. Zhao teaches other inhibitors such as zinc phosphate can be used (see for instance Table 3). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute strontium chromate with zinc phosphate, thereby predictably affording workable primer compositions in accordance with the teachings of Zhao. 
Regarding Claims 17-19, although Zhao does not give a preferred content of glycol ether solvent, Watkins clearly teaches the presence of cosolvents such as glycol ethers affect a number of characteristics such as coalescence, freeze-thaw stability, leveling/flow, pigment wetting, and foam control (Page 11-13). Thus, the teachings of Watkins clearly convey the content of glycol ether solvent to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch
Regarding Claims 20-22, Zhao teaches 2 g fumed silica relative to 100 g of solids whereby the final primer is diluted to 20 wt% solids (Table 1), which is equivalent to 0.4 wt% of fumed silica relative to total weight of primer. Alternatively with respect to claims 20-22, Zhao teaches 0.1-2 wt% of inorganic fillers such as fumed silica (¶ 43 and 45), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao. See MPEP 2123.
Regarding Claims 23-25, Zhao differs from the subject matter claimed in that a particular mixture of water insoluble and water soluble curatives is not used. However, Zhao teaches one of more curing agents can be used, which include both water soluble and water-insoluble curing agents (¶ 29). Zhao expressly teaches water soluble curing agents without primary-secondary amines (see for instance “dicyandiamide” of ¶ 29). Given that Zhao indicates such curing agents can be used solely or in combination, it would have been obvious to one of ordinary skill in the art to use a combination of a water soluble curing agent such as dicyandiamide with Zhao’s water-insoluble curing agent, thereby predictably affording workable primer compositions in accordance with the teachings of Zhao.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.